—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment to move to Puerto Rico where she could be near her ailing father. The Unemployment Insurance Appeals Board ruled that claimant’s reason for leaving her employment was personal and noncompelling, disqualifying her from the receipt of benefits. We affirm. Although claimant stated that her father’s health concerns required her to move, the record discloses that claimant provided no medical care for him and that in the event he should require assistance, claimant’s siblings already lived nearby. As no proof was presented to show that claimant’s relocation was medically necessary for her father’s well-being (see, Matter of Economy [Sweeney], 232 AD2d 799), we conclude that substantial evidence supports the ruling that claimant left her employment without good cause (see, Matter of Perrotta [Hudacs], 207 AD2d 934).
Mikoll, J. P., Mercure, White, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.